Citation Nr: 0002126	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-50 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lung disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
an incisional hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from August 1976 to February 
1979.

This matter arises from a September 1996 determination by the 
VA Regional Office (RO) in Roanoke, Virginia, that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a lung disorder.  The RO first 
denied service connection for a lung disorder manifested by 
hemoptysis in a February 1984 rating decision.  Following the 
veteran's April 1988 request to reopen the claim, the RO in 
September 1988 confirmed the denial of service connection for 
a lung disorder.  The veteran appealed that determination to 
the Board of Veterans' Appeals (Board), which issued a 
decision in July 1990 that denied service connection for a 
lung disorder manifested by hemoptysis.  Following the 
submission of a medical statement in March 1992, the RO 
reopened the claim in May 1992, finding that new and material 
evidence had been submitted, but then denied the claim on the 
merits.  In an appellate decision of June 1993, the Board 
also reopened the claim and then denied the claim on the 
merits.  In March 1994, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") issued a decision that vacated the Board's decision.  
The Court found that the Board erred by issuing a decision on 
the merits as the evidence submitted to reopen the claim was 
not new and material.  That decision was appealed to the 
United States Court of Appeals for the Federal Circuit, which 
dismissed the appeal in June 1994.  In February 1998, the 
Board remanded the case so the RO could vacate the May 1992 
rating decision. 

The issue of an increased rating for an incisional hernia 
arises from a rating decision of February 1999, which denied 
an evaluation in excess of 20 percent.  

In the February 1998 remand, the Board also requested that 
the RO issue a Statement of the Case (SOC) with respect to a 
claim for nonservice-connected pension benefits.  It was 
noted that the veteran had filed a Notice of Disagreement in 
June 1992, in response to an unfavorable May 1992 rating 
decision on the matter, but that the RO had not yet issued a 
SOC.  In March 1998, the RO issued a SOC under cover of a 
letter that provided the appellant with notice of the time 
limit during which he could respond with a Substantive 
Appeal.  He was further informed that the appeal would be 
closed if a Substantive Appeal was not filed.  Review of the 
claims file does not indicate that the veteran filed a 
Substantive Appeal with respect to this issue, and therefore, 
the Board will not consider the pension matter.  


FINDINGS OF FACT

1.  Service connection for a lung disorder was denied by the 
Board in a decision of July 1990.

2.  As the additional evidence added to the record since the 
Board's July 1990 decision is neither duplicative nor 
redundant, and as it bears directly and substantially upon 
the specific matter under consideration, it must be 
considered in order to decide the merits of the claim.

3.  There is no competent evidence of a nexus between a 
current lung disorder and either alleged asbestos exposure in 
service or lung disorders and treatment for hemoptysis that 
were noted in service.

4.  The service-connected incisional hernia is principally 
manifested by subjective complaints of pain, nausea and 
vomiting; the recent medical evidence shows that there has 
not been a recurrence of the hernia.



CONCLUSIONS OF LAW

1.  The July 1990 Board decision is final.  38 U.S.C.A. 
§§ 7104 (West 1991 & Supp. 1999).

2. Evidence received since the July 1990 Board decision is 
new and material and the claim for service connection for a 
lung disorder is, therefore, reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3. The claim for service connection for a lung disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an evaluation in excess of 20 percent 
for an incisional hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.3 4.7, 4.114, 
4.118, Diagnostic Code 7339 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The medical examination report that was completed when the 
veteran entered active service indicated that the veteran's 
lungs and chest were normal.  In the medical history form, 
the veteran reported that he had never had nor did he then 
have: (1) ear, nose or throat trouble; (2) chronic or 
frequent colds; (3) asthma; (4) shortness of breath; (5) pain 
or pressure in chest; or (6) a chronic cough.  

Service medical records show that the veteran was seen in 
September 1976 complaining of a sore throat.  Examination 
revealed that the throat was irritated with minimal exudation 
and that the tonsils were enlarged.  The chest was clear with 
strong and steady heartbeats.  The diagnostic impression 
provided was that of an upper respiratory infection.  The 
veteran was again seen in October 1976 complaining of upper 
respiratory infection symptoms.  The tonsils were within 
normal limits as were his nodes and breathing.  In January 
1977, the veteran was seen with a cough and sore throat.  
Chest x-ray results were within normal limits and the 
assessment provided was that the veteran had a viral 
syndrome.  Approximately one week later, the veteran was 
again seen complaining of a cough and was assessed as having 
a viral syndrome.  The following day, when the veteran 
complained of a productive cough and congestion of the head 
and chest, the diagnosis provided was bronchitis.  In 
February 1977, while the veteran was hospitalized for 
hepatitis, it was noted in the clinical record that a chest 
x-ray showed old healed granulomatous disease.  In September 
1997, the veteran was seen for complaints of cold symptoms 
that he had had for the past three weeks.  A chest x-ray did 
not note any infiltrates.  The impression was a viral upper 
respiratory infection.  In October 1977, the veteran's chest 
and lungs were clear upon physical examination.  The 
assessment was resolved viral respiratory syndrome.  In 
November 1977, the veteran was seen complaining of a cough 
with yellowish sputum and was diagnosed as having bronchitis.  
In August 1978, the veteran was diagnosed as having 
bronchitis after he was seen complaining of pain on breathing 
and a productive cough. In January 1979, the veteran was 
treated for hemoptysis of two days duration.  Examination 
revealed that he had crusted nasal polyps on the right side 
which were probably the source of the bleeding.  The 
veteran's separation examination report, which was dated five 
days later, indicated that his nose, lungs and chest were 
normal. 

In February 1981, the veteran filed a claim for service 
connection for lung problems, spitting up and vomiting blood, 
which reportedly started in January 1979.  The RO sent the 
veteran a letter in March 1981 which asked him to submit 
recent medical evidence.  

In November 1983, various medical treatment records were 
received from the veteran.  In August 1979, the veteran was 
hospitalized in a VA facility to assess and treat complaints 
of coughing up blood.  Both the bronchoscopy and chest x-ray 
were within normal limits according to the hospital summary.  
The discharge assessment was hemoptysis, etiology unknown.  
In February 1981, the veteran was hospitalized at St. 
Vincent's Infirmary with complaints of abdominal pain, 
vomiting, and spitting up blood while coughing.  He gave a 
history of working around asbestos in the Navy and advised 
that he was hospitalized several times in service for 
hemoptysis.  Upon admission, the diagnosis was hemoptysis of 
undetermined etiology, recurrent since 1979.  Physical 
examination upon admission revealed the presence of bilateral 
basicular rhonchi and no rales.  A chest x-ray and pulmonary 
function tests were normal, while the bronchoscopy report 
listed an impression of hemoptysis, precise etiology 
undetermined. The discharge diagnoses were acute bronchitis 
with secondary hemoptysis and abdominal pain that was 
probably viral gastroenteritis.  A chest x-ray taken at Van 
Buren County Hospital in October 1983 showed no evidence of 
cardiopulmonary disease.

Upon VA examination in January 1984, the veteran reported 
that he last spit up blood in November 1983.  Upon physical 
examination, the lungs were clear and there was no coughing 
on deep breathing.  A chest x-ray report indicated that there 
was no definite evidence of active cardiopulmonary disease.  
The diagnosis was hemoptysis by history, etiology unknown.  
The RO denied service connection for hemoptysis in a February 
1984 rating decision finding that the veteran had hemoptysis 
in 1981 that was felt to be due to acute bronchitis but there 
was currently no disability found that resulted in 
hemoptysis.  

In April 1988, the veteran filed a claim to reopen.  In May 
1988, the RO received VA medical records, dated from March to 
May of 1988, which revealed that the veteran had a 
cholecystectomy in April 1988 after a gallstone was 
discovered.  The medical records dated in the two months 
prior to the surgery indicated that the veteran was seen with 
complaints that included diarrhea, vomiting, upper quadrant 
pain and epigastric burning and pain that radiated to his 
shoulders and back.  In the month after the surgery, the 
veteran complained of shooting pain across the mid-abdomen, 
fever, vomiting, nausea and diarrhea.  Physical examination 
revealed deep tenderness in the vicinity of the incision.  
Regarding the lung condition, it was noted, in a medical 
record dated in March 1988, that a chest x-ray was routine 
but, in reviewing the veteran's records, it was noted that a 
chest x-ray from 1984 suggested interstitial changes. 

In June 1988, additional VA medical records were received 
which were dated from March 1987 to March 1988.  A treatment 
record dated in April 1987 showed that the lungs were clear.  

The RO confirmed the denial of service connection for a lung 
condition in a September 1988 decision.  In a July 1990 
decision, the Board denied service connection for a lung 
disorder manifested by hemoptysis finding that the pulmonary 
conditions and episode of hemoptysis treated in service were 
acute and transitory and resolved without residual 
disability.

In March 1992, the RO received a medical statement completed 
by James Williams, M.D., which revealed that the veteran was 
seen during that month with a cough and congestion.  He was 
diagnosed as having bronchitis.  By way of a May 1992 
decision, the RO found the medical statement to be new and 
material evidence to reopen the claim for service connection 
for a pulmonary condition and hemoptysis but denied the claim 
on the merits.  

In May 1992, the RO received a claim for entitlement to 
service connection pursuant to 38 U.S.C.A. § 1151 for 
disability that resulted from the gall bladder removal.  

In June 1992, the veteran submitted medical records from 
Lakeview Medical Center that were dated from May to July of 
1991 and from Louise Obici Memorial Hospital dated in May 
1991.  In a May 1991 medical record from Lakeview Medical 
Center, it was noted that there was no evidence of a 
recurrent hernia upon physical examination but that the right 
upper quadrant scar was poorly healed with numbness below the 
incision and several areas of tenderness.  The assessment was 
that the veteran probably had neuroma formation within the 
old cholecystectomy and hernia repair sites.  Later that 
month at the Louise Obici Memorial Hospital, the veteran had 
surgery that consisted of wound exploration with repair of a 
ventral hernia using Marlex.  The postoperative diagnosis was 
a ventral hernia.  A medical record of July 1991 indicated 
that the veteran's hernia repair scar that was previously 
keloid was again beginning to form a keloid.  

In April 1992, the RO received additional VA medical records 
dated from December 1981 to April 1990.  In a hospital 
summary of March 1984, it was noted that the veteran had flu 
symptoms and that a chest x-ray was taken that showed the 
interstitial patter to be slightly increased from the 
previous x-ray of December 1981. 

In a decision of June 1993, the Board found that the veteran 
had submitted new and material evidence to reopen the claim 
but denied the claim on the merits.  The veteran appealed 
that determination to the Court which, in a decision of March 
1994, concluded that Dr. William's statement was not new and 
material evidence.  The Court found that the statement did 
not bear on whether the appellant has a chronic lung 
condition or other disorder manifested by hemoptysis which 
had its onset in service and thus the statement did not raise 
a reasonable possibility that, when it was viewed in the 
context of all the evidence, it would change the outcome.  
Accordingly, the Court vacated the Board's decision because 
the appellant's claim should not have been reopened following 
the Board's final denial of July 1990.  The veteran appealed 
that decision to the United States Court of Appeals for the 
Federal Circuit, which dismissed the appeal in June 1994.  
The Federal Circuit noted that, pursuant to 38 U.S.C. § 7292, 
it could only review challenges to the validity or 
interpretation of a statute or regulation, or to the 
interpretation of a constitutional provision, that the Court 
had relied on its decision.  As the veteran's appeal amounted 
only to a request for review of factual determinations and 
the application of the law to the facts of the case, the 
Federal Circuit concluded that it did not have jurisdiction 
over his appeal.  

In April 1995, the RO received VA medical records dating from 
March 1988 to May 1989.  In March 1989, the veteran underwent 
a surgical incisional hernia repair.  During the 6 weeks 
prior to the surgery, the veteran had bulging with intermit 
pain along the medial aspect of the incision.  In May 1989, 
the veteran was diagnosed as having an incisional hernia 
recurrence and again underwent surgical repair.  

In August 1995, the RO issued a decision that granted 
entitlement to compensation for a recurrent post-
cholecystectomy incisional hernia pursuant to the provisions 
of 38 U.S.C.A. § 1151.  A 20 percent evaluation was assigned 
pursuant to Diagnostic Code 7339.  

In April 1996, the veteran's representative filed a claim for 
an increased evaluation and stated that medical information 
would soon be provided.  In May 1996, the veteran filed a 
claim to reopen the claim for service connection of a lung 
condition.

In June 1996, the RO received medical records reflecting 
inpatient treatment at Louise Obici Memorial Hospital in 
August 1994 for pneumonia.  A chest x-ray report included an 
impression that the veteran had chronic interstitial lung 
disease. Diagnoses included in the discharge summary included 
chronic obstructive pulmonary disease.  The veteran was again 
hospitalized in July 1995 for acute bronchitis, asthma and 
bronchospasm.  Physical examination upon admission indicated 
that he had an occasional inspiratory and expiratory wheeze.  
The previous surgical scars in the gall bladder area were 
nontender.  A chest x-ray result indicated that no acute 
disease was seen.  

Medical records from Lakeview Medical Center dated from 
October 1995 to April 1996 were received which contained a 
pulmonary function test report dated in October 1995.  The 
interpretation of the testing was that the veteran had 
physiologically large lungs and extrathoracic airway 
obstruction.  The veteran reported that he smoked about one 
pack of cigarettes per week for the past 20 years.  While the 
veteran reportedly quit one year ago, the examiner noted that 
he smelled of cigarette smoke during the examination.  The 
diagnosis provided in October 1995 and April 1996 was chronic 
bronchitis. 

In February 1998, the Board remanded the case for the RO to 
vacate the May 1992 rating decision which found that new and 
material evidence had been presented to reopen the claim for 
service connection for a lung disorder.  The RO was also 
asked to obtain the Social Security Administration (SSA) 
decision and the medical records underlying the SSA decision.

In April 1998, the RO obtained copies of the medical records 
considered by SSA and a copy of the SSA decision on 
disability benefits dated in August 1989.  In August 1980, 
the veteran was seen complaining of burning pain in the left 
posterior chest and around to the front.  The diagnosis 
provided was pleuritic chest pain.  In February 1984, he was 
diagnosed as having an upper respiratory infection, possible 
influenza.  In October 1985, the veteran was discharged from 
a period of VA hospitalization with diagnoses of: chronic 
depression; possible complex partial seizures; history of 
asbestosis, status post-collapsed lung, etiology unknown; and 
tobacco abuse.  Upon physical examination, the lungs were 
clear.  A chest x-ray report of July 1988 indicated that the 
lungs were clear.  The x-ray impression was that the chest 
was normal.  Also during that month, the veteran was seen 
complaining that he had been vomiting blood after being hit 
in the abdominal region by a fellow patient.  The impression 
was hemoptysis vs. hematemesis of questionable etiology.  
Examination did not reveal any evidence of abdominal 
pathology.  In February 1989, the veteran was seen with 
complaints of gas and inability to sleep due to a tender 
epigastric hernia.  Physical examination revealed a subcostal 
incisional reducible midline hernia.  The impression was 
"repair epigastric [incisional hernia]".  In April 1989, 
the veteran was seen complaining of having been hit in the 
incision site.  Examination revealed that it was very tender 
to palpation along the incision line.  There was no hematoma 
or break in the incision and the incision was healing well.  
He was a little sore from being punched.  

The SSA decision on disability benefits noted that the 
medical evidence showed that the veteran had gallbladder and 
hernia surgeries, but that his primary impairment was a 
personality disorder.  The decision of the Administrative Law 
Judge was that the veteran was entitled to a period of 
disability commencing in January 1988.  

In November 1998, the veteran underwent a VA examination.  
The veteran reported that he had to take Mylanta for stomach 
pain and that he was constantly nauseous and vomited 
frequently after eating.  Abdominal examination revealed no 
evidence of an inguinal hernia or ventral hernia.  There was 
no evidence of diastasis recti, and the abdominal wall 
muscles and fascia surrounding the surgical scar were within 
normal limits.  There was a 29 cm. x 1 cm. tender scar from 
the mid-epigastric area around the right flank toward the 
back.  There was keloid formation of the scar, but there was 
no evidence of an incisional hernia.  The diagnosis provided 
was incisional hernia of a gallbladder scar that was 
surgically repaired with insertion of a Marlex Patch with no 
current evidence of recurrence.   

In March 1999, the veteran contacted the RO to advise that he 
felt the VA examination was insufficient.  A medical 
examination was scheduled for May 1999, and the veteran was 
notified by letter dated in April 1999.  The veteran called 
to report that he could not make the scheduled appointment, 
and another appointment was arranged.  Instead of reporting 
for the examination, the veteran left a voice mail message 
for a VA employee which indicated that he would not accept an 
examination where no medical procedures were done and where 
medical records were not looked at.  

By way of a June 1999 rating decision, service connection was 
granted for a tender incisional hernia scar, pursuant to the 
provisions of 38 U.S.C.A. § 1151, and a 10 percent evaluation 
was assigned.  


Analysis

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. 3.156(a) (1999).

The test for new and material evidence, that was in effect at 
the time that this claim to reopen was filed, was summarized 
by the Court in Evans v. Brown, 9 Vet. App. 273 (1996).   VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  If the evidence is new 
and probative, then, in light of all the evidence of record, 
there must be a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Evans at 283; see 
also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
During the pendency of this appeal, however, the United 
States Court of Appeals for the Federal Circuit overruled the 
Colvin requirement that there be a reasonable possibility of 
a change in outcome and held that the Department of Veterans 
Affairs regulation on reopening, 38 C.F.R. § 3.156(a), must 
govern decisions on whether to reopen previously and finally 
disallowed claims.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For the purpose of determining whether a claim should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In its decision of March 1994, the Court determined that Dr. 
Williams' medical statement was not new and material evidence 
and, therefore, the Board's decision of July 1990 was final.  
In general, under the law of the case doctrine, questions 
settled on a former appeal of the same case are no longer 
open for review.  See Allin v. Brown, 10 Vet. App. 55, 57 
(1997).  Accordingly, the Board would ordinarily be bound by 
the decision of the Court, and would not be able to consider 
whether Dr. Williams' statement of 1992 is new and material 
evidence, in light of Hodge.  

However, there is an exception to the law of the case 
doctrine when the controlling authority has since made a 
contrary decision of law.  See Chisem v. Gober, 10 Vet. App. 
526, 528 (1997) (citing Kori Corp. v. Wilco Marsh Buggies and 
Draglines, Inc., 761 F.2d 649, 657 (Fed. Cir. 1985)).  In 
Winters v. West, the Court of Appeals for Veterans Claims 
observed that there was no question that Hodge changed the 
controlling law and that the Colvin v. Derwinski, 1 Vet. App. 
171 (1991), test had been replaced by a less restrictive 
standard which places emphasis upon the language of 38 C.F.R. 
§ 3.156(a).  Winters, 12 Vet. App. 203, 207 (Feb. 17, 1999) 
(en banc).  Since there has been a clear change in the law 
regarding the reopening of claims, the Board is not bound to 
follow the earlier decision of the Court in this case, and 
instead may now consider whether Dr. William's statement is 
new and material evidence pursuant to the guidance set forth 
in Hodge.  

In the July 1990 decision, the Board found that a chronic 
lung disorder manifested by hemoptysis was not incurred in or 
aggravated by service.  At the time of that decision, the 
medical evidence of record did not indicate that the veteran 
then had a lung condition.  While the medical evidence did 
show that the veteran complained of spitting up blood back in 
1979 and 1981, and that he was diagnosed in 1981 as having 
acute bronchitis, the medical evidence dating from 1981 to 
1988 revealed no treatment for or diagnosis of a lung 
condition.  When he was examined by VA for compensation 
purposes in 1984, the veteran reported that he last spit up 
blood in 1983, the physical examination indicated that there 
were no objective findings of a lung condition and the 
diagnosis was hemoptysis by history.  Furthermore, in April 
1987, a medical treatment record indicated that his lungs 
were clear and in a March 1988 treatment record, it was noted 
that the chest x-ray was routine.  

The newly submitted medical evidence, however, shows that the 
veteran has recently had treatment for and been diagnosed as 
having diseases of the lungs.  In 1992, the veteran was 
diagnosed as having bronchitis by Dr. Williams.  In 1994, 
while hospitalized at Louise Obici Memorial Hospital, he was 
diagnosed as having chronic obstructive pulmonary disease.  
In 1995, during another period of hospitalization, he was 
diagnosed as having acute bronchitis, asthma and 
bronchospasm.  Moreover, in October 1995 and April 1996, 
according to medical records that were received from Lakeview 
Medical Center, he was diagnosed as having chronic 
bronchitis.  This newly submitted evidence is not cumulative 
or redundant of evidence which was of record in 1990.  
Furthermore, since the evidence available to the Board in 
1990 did not reflect that the veteran had a lung condition, 
this newly submitted evidence is so significant to the 
veteran's claim that the Board must consider it in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for a lung disorder is reopened.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the veteran has presented medical evidence of a 
current disability.  There is also medical evidence of 
inservice occurrence of lung disorders-diagnosed as upper 
respiratory infection, viral syndrome and bronchitis-and 
treatment for hemoptysis.  Moreover, allegations have been 
made that the veteran was exposed to asbestos in service.  
What is lacking is medical evidence of a nexus between a 
current lung disorder and the alleged exposure to asbestos, 
lung disorders or treatment for hemoptysis which were noted 
in service.  While the veteran, pursuant to Savage, is 
competent to attest to symptomatology of the lungs which has 
continued since service, he is not competent to provide 
evidence of a nexus between that symptomatology and a current 
lung disability, as medical evidence on that point is 
required.  Since medical evidence has not been presented that 
provides a nexus between a current lung disability and 
alleged exposure to asbestos or lung conditions, including 
treatment for hemoptysis, in service the claim for 
entitlement to service connection for a lung disability is 
not well grounded.  Accordingly, VA is not required to assist 
the veteran in the development of his claim pursuant to 
38 U.S.C.A. § 5107(a).

Regarding the lung disability, it has been argued that the 
matter should be remanded to obtain a medical opinion as to 
whether the current disabilities are related to the symptoms 
noted in service.  It was also argued that should the Board 
find that the claim is not well grounded, the claim should 
nonetheless be remanded because the VA Adjudication Procedure 
Manual, M21-1, provides that if a claim is potentially 
plausible, the RO must initiate development.  M21-1, Part VI, 
Par. 2.10f (Apr. 21, 1997); see also M21-1, Part VI, Par. 
1.01b (May 19, 1997) (Request an examination if there is 
reasonable probability of a well-grounded claim and the 
evidence of record is insufficient for rating all of the 
claimed and noted disabilities.).  However, in Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Accordingly, 
the Board cannot remand for a medical opinion on whether 
there is a nexus between currently diagnosed lung disorders 
and lung conditions or symptoms that were noted in service.  

Concerning the veteran's claim for an increased rating for an 
incisional hernia, the Board finds that the veteran has 
presented a claim for an increased evaluation for an 
incisional hernia that is plausible and capable of 
substantiation and therefore the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In that regard, 
the Court has held that a claim for an increased rating is 
generally well grounded if the claimant indicates that a 
service-connected condition has increased in severity since 
the last rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  The pertinent Diagnostic Code sections will be 
discussed below, as appropriate.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's incisional hernia is currently evaluated as 20 
percent disabling under Diagnostic Code 7339, which contains 
the rating criteria for postoperative ventral hernias.  Under 
Diagnostic Code 7339, a 20 percent evaluation is warranted 
for a small postoperative ventral hernia that is not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia or post-operative wounds with weakening of the 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation is warranted for a large postoperative 
ventral hernia which is not well supported by a belt under 
ordinary conditions.  A 100 percent evaluation is warranted 
for a postoperative ventral hernia if there is massive, 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.  

Another code which may be applicable based on the veteran's 
reported symptomatology is Diagnostic Code 7346 which sets 
forth the rating criteria for hiatal hernias.  While a hiatal 
hernia is anatomically a different disability than a 
postoperative ventral hernia, the veteran, in this case, has 
complained of gastrointestinal symptoms.  A 10 percent 
evaluation is warranted if two or more of the symptoms for 
the 30 percent evaluation are present of less severity.  A 30 
percent evaluation is warranted if there is recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.  A 60 percent evaluation is warranted if there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.   

After reviewing the evidence, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).  
Assertions have been made that the most recent VA examination 
was inadequate and that another examination should be 
scheduled.  However, a review of the September 1998 
examination report reveals that the abdominal area was 
examined but there was "no current evidence of recurrence" 
of the incisional hernia.  As it is clear that the examiner 
provided a clinical assessment of the impairment, or lack 
thereof, due to the service-connected disability, there is no 
basis for the Board to find that the examination report was 
inadequate for rating purposes. 

The veteran's incisional hernia condition is currently 
evaluated as 20 percent disabling.  In order for the Board to 
find that a 40 percent evaluation is warranted under 
Diagnostic Code 7339, there must be a large postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions.  In March 1989 and May 1989, the veteran 
underwent surgery to repair incisional hernias.  The recent 
medical treatment records that are dated in 1994, 1995, and 
1996, however, do not indicate that he has had a recurrence 
of the hernia.  Nor did the VA examiner find that there had 
been a recurrence of the hernia when the veteran was examined 
in November 1998.  Accordingly, an increased evaluation is 
not warranted pursuant to this code provision.  

With respect to the potential application of Diagnostic Code 
7346, it is important to note that while the veteran 
complained to the VA examiner that he had experienced stomach 
pain, nausea, and vomiting, the examiner did not link the 
reported symptomatology to the incisional hernia disability.  
As the medical evidence does not link the symptomatology to 
the service-connected disability, and as the veteran is not 
competent as a lay person to link his symptoms to the 
service-connected disability as opposed to some other cause, 
the veteran is not entitled to an increased evaluation under 
the provisions of Diagnostic Code 7346.  

Furthermore, it is noted that this diagnostic code is not the 
appropriate code under which to rate the veteran's service-
connected disability.  Instead, the postoperative hernia 
disability is most appropriately rated under Diagnostic Code 
7339, the code provision which sets forth the criteria for 
rating the functional impairment attributable to ventral 
hernias.  In that regard, a ventral hernia is defined as a 
hernia through the abdominal wall, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 758 (27th  ed. 1988), while a hiatal hernia is 
defined as the herniation of an abdominal organ, usually the 
stomach, through the esophageal hiatus of the diaphragm, 
DORLAND'S at 756.  In this case, the veteran is service 
connected for an incisional hernia which, according to the 
medical evidence, did not involve the abdominal organs.  As a 
result, the appropriate diagnostic code under which to rate 
this disability is Diagnostic Code 7339.  Again, it is 
emphasized that Diagnostic Code 7346 has only been considered 
by the Board because the veteran has complained of 
gastrointestinal symptoms. 

While the medical evidence does show that the hernia scar is 
tender, the veteran has been awarded a separate 10 percent 
evaluation for the scar pursuant to Diagnostic Code 7804.

Finally, the Board will address the applicability of 
38 C.F.R. § 3.655 (1999).  That section provides that a claim 
shall be denied if a claimant fails to report without good 
cause for an examination or reexamination that was scheduled 
in conjunction with a claim for an increase.  38 C.F.R. 
§ 3.655(a), (b) (1999).  Since the RO did not cite to and 
discuss this regulation in the March 1999 Statement of the 
Case, the veteran did not have an opportunity to argue that 
he had good cause for not reporting to the scheduled 
reexamination.  Accordingly, it would be against the 
principles of fair process for the Board to deny the claim 
for an increased rating pursuant to 38 C.F.R. § 3.655, as the 
appellant has not had the opportunity to present evidence and 
argument on whether he had good cause for failing to report 
to the examination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the Board will not apply 38 C.F.R. § 3.655 in 
this decision.  Moreover, in light of the Board's 
determination that an increased evaluation is not warranted 
pursuant to the diagnostic codes concerning the evaluation of 
functional impairment due to hernias, the Board finds that it 
is not necessary to develop the evidence with respect to 
whether the veteran had good cause for failing to report for 
the scheduled reexamination.


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a lung disorder has been presented, 
and to the extent that the appeal has been reopened, the 
appeal is granted.  

A well-grounded claim not having been submitted, the reopened 
claim for service connection for a lung disorder is denied.  

A rating in excess of 20 percent for an incisional hernia is 
denied.  



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 

